internal_revenue_service number info release date date cc psi 1-cor-114409-00 uilc we are responding to your correspondence requesting relief for a late s_corporation_election in order to establish date as the effective date of your election the information submitted explains that your election was filed late and was accepted instead for the following taxable_year however before the window period expired you attempted to correct the situation using the automatic relief provided by revproc_98_55 we have taken action on your behalf and asked the ogden service_center to update your account to reflect s_corporation status effective date within sixty days after this letter you should receive a letter from the service_center staff confirming the update to your account please keep this letter with your tax records and provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
